s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 17, 2014

                                    No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                              v.

                                  Ventura HERNANDEZ,
                                         Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-11-423
                         Honorable Jose Luis Garza, Judge Presiding


                                       ORDER
        The Appellant’s Second Motion for Extension of time to File Brief is GRANTED. The
brief is due on May 12, 2014. No further extension of time will be granted absent extenuating
circumstances.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court